Citation Nr: 0728793	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected right leg 
disability.

3.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 to April 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record reflects that the veteran has raised an inferred 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  As such issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a back 
disability, to include as secondary to service-connected 
right leg disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has current hypertension.

2.  The competent clinical evidence of record does not 
demonstrate the veteran has current residuals of an in-
service concussion, to include anxiety, depression, mood 
swings, and memory loss.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Chronic residuals of a concussion were not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify prior to 
the initial adjudication of the claim by means of a September 
2005 letter from the agency of original jurisdiction (AOJ) to 
the appellant, which informed the appellant of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, and requested that 
he submit any evidence in his possession pertaining to the 
claims.  A March 2006 VA letter provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date in the event of award of 
the benefit sought.  

As the September 2005 VCAA notice was provided to prior to 
the November 2005 initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims, there has been no 
violation of the holding in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and hypertension becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

1.  Hypertension

The veteran asserts that service connection is warranted for 
hypertension.  In terms of an in-service injury or disease, 
the veteran's service medical records reflect that that he 
had elevated blood pressure readings on several occasions.  
However, such records do not reflect that the veteran was 
ever diagnosed with, or treated for hypertension.  With 
respect to a current disability, various VA treatment records 
also reflect that the veteran has had elevated blood pressure 
readings.  Yet, the record does not demonstrate that the 
veteran has ever been diagnosed with, or treated for, 
hypertension.  The Board acknowledges the veteran's testimony 
during his June 2007 Travel Board hearing, in which he stated 
that he was told at the Western Trauma Center in Tustin, 
California that due to his closed-head injury and his 
lacerated kidney that he would sooner or later develop 
hypertension.  (Transcript (Tr.) at page (pg.) 4.)  However, 
the veteran, during the same hearing, also testified that he 
had never been diagnosed with hypertension and that he was 
not taking any medication for it. (Tr. at pg.4.)  Therefore, 
as the veteran has denied being diagnosed with hypertension 
and the objective clinical evidence of record does not 
reflect complaints of, or treatment for hypertension, the 
Board must conclude that the veteran does not have current 
hypertension.

Accordingly, as the evidence of record does not demonstrate 
that the veteran has current hypertension, the Board 
concludes that the preponderance of the evidence is against 
the claim and an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

2.  Residuals of a Concussion

The veteran asserts that service connection is warranted for 
residuals of a concussion.  According to the veteran, he 
suffered a concussion in service after being involved in a 
car accident.  The veteran's service medical records reflect 
that he was involved in an automobile accident in December 
1993.  However, although the veteran, in a September 1994 
service medical record, stated that he lost consciousness in 
the automobile accident, the remaining service medical 
records do not demonstrate that he was ever diagnosed with, 
or treated for a concussion associated with such accident.  

Nevertheless, even if it is assumed that the veteran indeed 
suffered a concussion during his in-service car accident, the 
competent clinical evidence of record does not demonstrate 
that the symptoms that he contends are residuals of his 
concussion are related to any such concussion.  Although the 
veteran asserts that he experiences memory loss, mood swings, 
anxiety, and depression as a result of his concussion, during 
his June 2007 Travel Board hearing, he testified that he was 
not certain if his treating psychologist/psychiatrist at the 
Iron Mountain VA Medical Center had ever stated that such 
conditions were caused by his concussion. (Tr. at pgs. 9-10.)  
Indeed, there is no clinical opinion of record that 
etiologically relates any of the veteran's symptomology to an 
in-service concussion.  Moreover, it is significant to point 
out that in April 2005, a VA examiner opined that the 
veteran's cognitive concerns were likely related to 
behavioral issues and not neurological ones.  

In conclusion, although the veteran asserts that he has 
memory loss, mood swings, anxiety and depression related to 
an in-service concussion, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a concussion.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for service connection for 
residuals of a concussion is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a low back disability, to include as secondary to his 
service-connected right leg disability.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). 

While the VCAA letter issued in September 2005 provided 
notice of the information and evidence necessary to 
substantiate a claim for service connection for a low back 
disability on a direct incurrence basis, it did not provide 
notice of the information and evidence necessary to 
substantiate a claim for service connection for a low back 
disability as secondarily due to, or aggravated by, service-
connected disability. 

In view of the foregoing, the low back disability claim is 
remanded for the following action:

1.  Issue VCAA notice with regard to the 
issue of entitlement to service 
connection for a low back disability, to 
include as secondary to service-connected 
disability, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
The VCAA notice letter must particularly 
inform the appellant and her 
representative as to the information and 
evidence necessary to substantiate her 
claim for service connection for a low 
back disability, to include as secondary 
to service-connected disability.  It must 
also include notice of which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in her 
possession pertinent to her appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.

2. The veteran should be contacted and 
requested that to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a low back 
disability since military service.  After 
securing the necessary authorizations for 
release of this information, the AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  If any additional evidence is 
received, readjudicate the issue on 
appeal of entitlement to service 
connection for a low back disability, to 
include as secondary to service-connected 
disability.  If the benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


